TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00295-CR


Jerry Lee Pierce, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 5209, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed counsel has tendered a brief in which she states that
this appeal is frivolous.  See Anders v. California, 386 U.S. 738 (1967); see also High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  There is no indication,
however, that counsel delivered a copy of the brief to appellant, or that she advised appellant of
his right to examine the record and file a pro se brief.  See Anders, 386 U.S. at 744.  Counsel did
not respond to the Clerk's notice seeking to resolve this problem informally.
Counsel for appellant, Ms. Christine Byrd Webb, if she has not already done so,
is ordered to deliver a copy of her brief to appellant and to advise him of his right to examine the
record and file a pro se brief.  Counsel shall certify to this Court in writing that she has complied
with this order no later than November 14, 2003.
It is ordered October 27, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish